Title: To Thomas Jefferson from Charles Thomson, 19 May 1784
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
Annapolis May 19. 1784

The papers are found about which I wrote you in my last. I wish there had been found at the same time a concillating temper and a disposition to do the business of the continent and promote the general interests of the U.S. Unless a different spirit prevail from what has of late appeared there is reason to apprehend a dissolution of the Confederacy. The claim of the Massachusetts on the state of N.York seems to have awakened a jealousy in the latter which may be attended with serious consequences. And there seems to be too little disposition in the other states to obviate or prevent them. Little causes often produce great effects. I know it is in itself a trivial matter in what place the states assemble, and Yet I cannot forbear thinking that the removal from Philada. and the unsettled state of Congress has had an unhappy effect and gives rise to measures which have sapped the foundation of mutual confidence. Business has been at a full stand for some days past. On Thursday last the committee on qualifications reported on the credentials of Rhodeisland and gave their Opinion that the time for which they were elected is expired. Next day the report was taken up and debated. And on Saturday the vote was taken When 4 S[tates] agreed to the report of the committee 3 were divided and 2 in the negative. This took up two days. On Monday a question was started whether considering the circumstances of the case and the state of the votes the members from Rhodeisland had a right to a seat. They attended and claimed a right to sit and vote until 7 states agreed that their time was expired. This consumed another day and the question was left undecided. Yesterday the members attending and one of them rising to speak he was called to order and the question was moved and put. Is the Member in order to speak or vote in Congress? 7 states including the vote of R I were in the affirmative. But here again another question was moved Whether the vote of R I could be taken: And on this the remainder of the day was spent without coming to a decision. The members of N C whose time expired on the 13 had withdrawn and were  absent the two first days. But receiving new credentials on Saturday they took their seats on Monday and took a share in the debates which were conducted with a good deal of warmth on both sides the question. The Delegates for N C have received advice that a bill is preparing to grant the impost and additional quota called for by the Act of April 1783. It is said that the legislature are disposed to make a cession of Western claims. This seems favourable to the Union. I wish the states would send forward men of enlarged Minds and conciliating tempers, that matters might not be precip[it]ated and that time might be given for consolidating and strengthening the Confederacy. That it may be lasting is the ardent wish of Dear Sir Your Affectionate

Chas Thomson

